Title: To James Madison from Robert Young, 25 January 1805 (Abstract)
From: Young, Robert
To: Madison, James


25 January 1805, Alexandria. “The letter You did me the honor to write, I have duly recvd. which requieres my decision respecting the Consulate at Havanna. With regret I am constraind to inform You, that it would be attended with the greatest inconvenience, to my private affairs to go out at present.
“I have many engagements which require my personal attention, among which are property at Sea to a considerable amount.
“Permit me to assure You that these arangements were not entered into, without duly considering the tenour of my commission—for more than two Years after I was honored with Your confidence, I kept myself unshackled by engagements, ready to obey my Countreys will—not being instructed to proceed for Havanna, and believing that the period was far distant when I would be permitted to enter: upon the duties of my Office, it became necessary for me to take a more Active part here to provide for my Support through life.
“I hope that You will permit me to plead this in excuse, for my present determination, and must repeat that it is with regret that I am under the necessity to inform You, that it is out of my power to go to Havanna—and must resign my Office.

“It is with an honest Sensibillity, I acknowledge this particular mark of confidence from my Countrey, and which it will ever be my wish and care to merrit. At the Same time I regret with equal sensibility that the present distributed Situation of my affairs has so far intervened as to prevent me from exercising a function that inclination leads me to perform.”
